DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 5/24/2021.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2 and 5-8 are currently under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural composition of matter without significantly more (partially newly applied as necessitated by amendment). The claims recite a concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase and having a harpagoside titer from about 35% to about 50% w/w based on the total weight of the dry powder, and wherein a crude liquid extract prepared with an alcoholic solvent is purified using an ester organic solvent to form the concentrated extract. This judicial exception is not integrated into a practical application because the concentrated extract of Harpagophytum procumbens claimed is found naturally in Harpagophytum procumbens. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because concentrating an extract found in a product of nature to provide a standardized extract and still provides the compounds that are found naturally in Harpagophytum procumbens.

Step 2A, Prong One, asks if a claim recites to a product of nature.  In this case, applicant’s claim 1 recites a concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase and having a harpagoside titer from about 35% to about 50% w/w based on the total weight of the dry powder, and wherein a crude liquid extract prepared with an alcoholic solvent is purified using an ester organic solvent to form the concentrated extract.  Claim 2 is drawn to the extract according to claim 1, wherein the extract has an iridoid glucoside of harpagophytum titer of greater than 35%.  Claim 5 is drawn to a pharmaceutical composition comprising the extract of claim 1.  Claim 6 is drawn to the pharmaceutical composition according to claim 5, further comprising an acceptable carrier.  Claim 7 is drawn to a food supplement comprising the extract of claim 1.  Claim 8 is drawn to the food supplement according to claim 7, further comprising an acceptable carrier.
Thus, the claims do recite products of nature (a concentrated extract of Harpagophytum procumbens).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.
In this case, the claims recite a concentrated extract of Harpagophytum procumbens, which is an extract obtained from Harpagophytum procumbens.  Therefore, the answer to Step 2A, Prong One, is Yes.

The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, extracting Harpagophytum procumbens with an alcoholic solvent and further extraction with an ester organic solvent to provide a concentrated extract that contains a dry powder soluble in aqueous phase and has a harpagoside titer from about 35% to about 50% w/w based on the total weight of the dry powder and combining the extract with a carrier.  It is well understood, routine and conventional to extract compounds from natural products and combine carriers with plant extracts (See e.g. “2.4 Extraction procedure” and “2.5 Pharmacological experiments” on page 326 in Anderson et al. Journal of Ethanopharmacology. Number 91, 2004. 325-330).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2 and 5-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention (partially newly applied as necessitated by amendment).
Amended claim 1 is rejected under 35 U.S.C. 112, first paragraph, as failing to provide prior support or antecedent basis for the language in claims 1, which recites a concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase and having a harpagoside titer from about 35% to about 50% w/w based on the total weight of the dry powder, and wherein a crude liquid extract prepared with an alcoholic solvent is purified using an ester organic solvent to form the concentrated extract”, which is considered to be new matter.  Insertion of the above mentioned claim limitation has no support in the as-filed specification.  The insertion of the limitation is a new concept because it neither has literal support in the as-filed specification by way of generic disclosure, nor are there specific examples of the new limitations “a concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase and having a harpagoside titer from about 35% to about 50% w/w based on the total weight of the dry powder”.  The specification discloses: “[0067] The present invention relates preferably to a method for preparing a concentrated extract of Harpagophytum procumbens, in liquid form, having a harpagoside titre greater than or equal to 5%, preferably from 35 to 50%, said method comprising: [0068] a purification step of the type liquid-liquid extraction between a crude extract of Harpagophytum procumbens in liquid form in aqueous phase and an organic solvent selected from the esters, in order to obtain an aqueous phase and a harpagoside-concentrated organic phase, and [0069] a step in which the solvent is removed from the organic phase obtained previously in order to obtain said concentrated extract in liquid form.  [0070] The present invention relates preferably to a method for preparing a concentrated extract of Harpagophytum 
	The material within the four corners of the as-filed specification must lead to the generic concept.  If it does not, the material is new matter.  Declarations and new references cannot demonstrate the possession of a concept after the fact.  Thus, the insertion of the above mentioned claim-limitation is considered to be the insertion of new matter for the above reasons.
	As the above- mentioned claim limitation could not be found in the present specification, the recitation of the claim limitation is deemed new matter; and, therefore it must be omitted from the claim language, unless Applicant can particularly point to the specification for literal support.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2 and 5-8 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fabry et al. (N*, EP 1371372 A1)(partially newly applied as necessitated by amendment).
Fabry teaches an extract of Harpagophytum procumbens, wherein the extract can contain active substance, wherein the active substance can be Iridoid glucoside, and/or Harpagosides (See e.g. paragraph 0006, p. 3) and can be in the extract in an amount of 1-50 wt% (Se e.g. paragraph 0013, p. 6).  Fabry further teaches that Harpagophytum procumbens can be extracted with ethanol and ethyl acetate (See e.g. Extraction p.4-5).  Fabry further teaches that the extract can be used as medicine (See e.g. “Area of the invention”).  Fabry further teaches that the extracts themselves can be present as spray-dried or freeze-dried, anhydrous solids. The organic solvents used in this connection are, for example, the aliphatic alcohols having 1 to 6 carbon atoms (e.g. Ethanol), ketones (e.g. B. acetone), halogenated hydrocarbons (e.g. As chloroform or methylene chloride), lower esters or polyols (e.g. As glycerol or glycols) in question. Such extracts are preferably used which have an active substance content in the range from 5 to 90% by weight.  Fabry further teaches that the extract can be orally administered by combining the extract with sunflower oil (which reads on an acceptable carrier and pharmaceutical) in combination with fodder (which reads on a food)(See e.g. “Inbibition of Interleukin-1.beta.-synthesis, paragraph 0015, p.6-7) (please note that the extract taught by Fabry appears to be one and the same as that claimed by Applicant and would inherently have solid powder as part of the extract).
In re Thorpe, 227 USPQ 964 (CAFC 1985); In re Marosi, 218 USPQ 289, 292-293 (CAFC 1983) and In re Brown, 173 USPQ 685 (CCPA 1972).  Consequently, even if a particular process used to prepare a product is novel and unobvious over the prior art, the product per se, even when limited to the particular process, is unpatentable over the same product taught in by the prior art. See In re King, 107 F.2d 618, 620, 43 USPQ 400, 402 (CCPA 1939); In re Merz, 97 F.2d 599, 601, 38 USPQ 143-145 (CCPA 1938); In re Bergy, 563 F.2d 1031, 1035, 195 USPQ 344, 348 (CCPA 1977) vacated 438 US 902 (1978); and United States v. Ciba-Geigy Corp., 508 F. Supp. 1157, 1171, 211 USPQ 529, 543 (DNJ 1979). Finally, since the Patent Office does not have the facilities for examining and comparing Applicant's composition with the compositions of the prior art reference, the burden is upon Applicant to show a distinction between the material, structural and functional characteristics of the claimed composition and the composition of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Therefore, the reference anticipates the instantly claimed invention.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 112
Applicant argues that page 1, lines 5-6 of the Specification discloses that "The present invention relates to a method for preparing purified extracts of Harpagophytum procumbens, said extracts being in liquid or dry form." Both of the illustrative examples (example 1 and 2) indicate that the concentrated crude extract can be reduced to a powder, e.g., via lyophilization. Notably, page 10, lines 31-33 of the Specification discloses "The present invention relates preferably to a method for preparing a concentrated extract of Harpagophytum procumbens, in dry form, having a harpagoside titre ... preferably from 35 to 50%". Page 6, lines 21-22 of the Specification discloses that the harpagoside titre is a weight-weight 
This is not found persuasive because Applicant is not claiming a dry extract.  Applicant is claiming a concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase. This is not the same as a dry extract.

Claim Rejections - 35 USC § 101
Applicant argues that the claimed extract has a changed functional property in that the effectiveness of the extract is different (higher) than the effectiveness of the closest naturally occurring counterpart. Applicant further argues that the claimed subject matter is an improvement in extracts of H. procumbens, namely, a higher concentration of harpagoside is provided without further processing steps and this combined effect, regardless of whether it is synergistic, changes the overall characteristic of the claimed composition.  Applicant further argues that the recent decision in Ex Parte Valentino Mercati, et al. 2020 Pat. App. LEXIS 8929 (P.T.A.B. February 19, 2020) also supports a finding that the present claims do not recite a product of nature.
This is not found persuasive because harpagoside is naturally found in Harpagophytum procumbens.  Simply using a solvent to extract a natural compound from a natural product does not structurally or functionally change the natural compound (harpagoside).  The amount of harpagoside will be dependent upon the solubility in the solvent and the amount of the compound varies within each plant. Therefore, the amount of harpagoside would naturally vary and the amount of harpagoside extracted from Harpagophytum procumbens would also very.  Providing a higher concentration of a natural compound than naturally found does not provide anything markedly different, since the compound itself is still a product of nature and it is well understood, routine and conventional to modify an extract to provide a higher concentration of a desired compound.  With regards to the recent decision in Ex Parte Valentino Mercati, et al., this was based upon a combination of compounds and not just the standardization of one particular compound.  The rejection is maintained for the reasons of record and for the reasons set forth above.

Claim Rejections - 35 USC § 102
Applicant argues that FFabry does not disclose or suggest the presently claimed two-step extraction/purification method with two different kinds of solvents and that Fabry only discloses using ethyl acetate in an initial extraction step. Applicant further argues that claim 1 is also amended to recite "A concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase ..." Applicant's Specification discloses that certain methods produce liposoluble extracts (page 3). There is no disclosure or suggestion in Fabry of a concentrated extract of Harpagophytum procumbens comprising a dry powder soluble in aqueous phase.
This is not found persuasive because Fabry clearly teaches an extract of Harpagophytum procumbens, wherein the extract can contain active substance, wherein the active substance can be Iridoid glucoside, and/or Harpagosides (See e.g. paragraph 0006, p. 3) and in amount of 1-50 wt%.  Fabry further teaches that Harpagophytum procumbens can be extracted with ethyl acetate.  Since Applicant is claiming an extract of Harpagophytum procumbens with a harpogaside titer from 35-50% w/w and Fabry is teaching an extract of Harpagophytum procumbens with a harpogaside content that falls within the range claimed that can be obtained by extraction with ethyl acetate.  Applicant’s claims are product by process, but even so, Fabry clearly teaches an extract of Harpagophytum procumbens with ethyl acetate and also teaches that the extract can contain harpogaside in an amount of 1-50% and in the form of a powder. 

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699